Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments are moot in view of current office action using Rosenzweig (US 6,174,380).
Applicant argues “Unger is trying to avoid evaporating the liquid. Unger discloses using carbon nanotubes as the nanoparticles 18 so that excitation of the carbon nanotubes will absorb energy to avoid evaporating the liquid.” (Page 6, bottom three lines) citing Unger’s paragraph 11

    PNG
    media_image1.png
    246
    461
    media_image1.png
    Greyscale
.
However, examiner respectfully disagrees.
Unger teaches in the cited and emphasized paragraph 13, (1) “high particle concentration in the liquid” enhances “scattering of the electromagnetic radiation emitted by the laser” and (2) “local EM 
Therefore examiner maintains his position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shige (JP 04371564) in view of Rosenzweig (US 6,174,380), Mannava (US 6,215,097) and Unger (US 2016/0167174).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PGP23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, Con:7 means Constitution, line 7 and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Shige discloses
A method (title) for stripping ceramic (the thermally sprayed ceramic film 3; Con:7) from a component (The thermally sprayed metallic film 2 on the surface of the base material 1; Con:1-2, Figs. 1-2

    PNG
    media_image2.png
    222
    204
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    93
    204
    media_image3.png
    Greyscale
), comprising:

spraying a liquid (being immersed into the water; Con:6) on a ceramic coating (the thermally sprayed ceramic film 3; Con:7) of an outer surface (the top surface of “The thermally sprayed metallic film 2 on the surface of the base material 1”; Con:1-2) of the component; and

directing a plurality of laser (the high-energy laser beam by a condenser lens 8; Con:12-13) pulses at the ceramic coating with the applied liquid in order to spall (peeling the thermally sprayed ceramic film 3 from the thermally sprayed metallic substrate film 2; Con:8-9) the ceramic coating from the component.

	Shige discloses “a liquid on a ceramic coating” and “laser” as mapped above, but is silent regarding
spraying a liquid on a ceramic coating

a plurality of laser pulses

wherein the liquid includes an ink to absorb energy from the plurality of laser pulses such that the liquid changes from a liquid state to a gaseous state in response to receiving at least some of the plurality of laser pulses.

	However, Rosenzweig discloses, in the same field for “for the removal of hot corrosion products from components protected with a diffusion aluminide coating, either as an environmental coating or as a bond coat for a thermal barrier coating (TBC). The processing steps of the method include immersing the component in a heated liquid solution containing acetic acid” (Abstract, lines 5-10),

spraying (subjecting the component to water jet stripping; C6:6) a liquid (water; C6:6) on a ceramic coating (C6:6-7)

	The advantage of using Rosenzweig’s water jet stripping is to make the high kinetic energy of the jetted high pressure and high velocity chemical solution/solvent collide onto the surface of a workpiece resulting in quicker and more efficient surface removal treatment of the top surface of a workpiece than the surface treatment by immersing the workpiece into the surface treatment chemical solution/solvent because of application of both chemical reaction and the jetted fluid momentum/kinetic energy.


	Shige discloses “a liquid on a ceramic coating” and “laser” as mapped above, but Shige in view of Rosenzweig is silent regarding
a plurality of laser pulses

wherein the liquid includes an ink to absorb energy from the plurality of laser pulses such that the liquid changes from a liquid state to a gaseous state in response to receiving at least some of the plurality of laser pulses.

	However, Mannava discloses, in the same field for “On the fly laser shock peening” (title, Fig. 7

    PNG
    media_image4.png
    659
    446
    media_image4.png
    Greyscale
)

(multiple laser firings or pulses with a period between firings that is often referred to a "rep"; C7:3-5, Fig. 7 [and] multiple radiation pulses from high power pulsed lasers to produce shock waves on the surface of a work piece; C2:5-7)

	The advantage of using Mannava’s multiple laser pulses is to produce shock waves on the surface of a work piece taught by other inventors in the background on the invention. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shige in view of Rosenzweig with Mannava by replacing Shige’s laser with Mannava’s multiple laser pulses in order to produce repeatedly intermittent shock waves on the surface of a work piece instead of Shige’s single shock wave at the moment of laser illumination. 

	Shige discloses “the liquid” as mapped above and acetone (P37:bottom), but Shige in view of Rosenzweig and Mannava is silent regarding
wherein the liquid includes an ink to absorb energy from the plurality of laser pulses such that the liquid changes from a liquid state to a gaseous state in response to receiving at least some of the plurality of laser pulses.

	However, Unger discloses, in the analogous field for “METHOD FOR LASER BORING OR LASER CUTTING A WORKPIECE” (title),
wherein the liquid (a liquid 16; P57:3-4) includes an ink (a liquid 16, in which nanoparticles 18 are situated; P57:3-5 [further disclosing] carbon nanotubes have the additional advantage that they are available as a black powder; P44:11-13 wherein black power in a liquid is an ink) to absorb energy (the laser radiation 10; P57:8) from the plurality of laser pulses (irradiation with pulsed lasers; P30:2) such that the liquid changes from a liquid state (the material phase of “a liquid 16”; P57:3-4) to a gaseous state (the electromagnetic radiation locally evaporating the liquid; P11:9, wherein the material phase change from liquid to gaseous phase by applying an energy is a natural phenomenon well-explained in the physics and chemistry) in response to receiving at least some of the plurality of laser pulses.
	

	Therefore, it would have been obvious to one having ordinary skill in the art at the time when the invention was made to modify Shige in view of Rosenzweig and Mannava with Unger by replacing Shige’s acetone with Unger’s different organic solvent in order not only to protect the material lying behind the bore or cut hole by laser drilling or cutting a workpiece, but also then to detach the nanoparticles 18 from the surface of the workpiece and increase availability of optionally suitable solvents.

	The advantage of using Unger’s “liquid 16 having a black powder” is to increase the radiative heat transfer by absorption of the laser energy into the black powder in the liquid and then conductive heat transfer from the black powder to the liquid and make material state change simultaneously (1) from a liquid in the pores to a water vapor in the pores which is an additional contribution to Shige’s (2) thermal expansion of the ceramic layer receiving more laser energy than the base material under the ceramic coating forming ceramic coating blisters increasing the efficiency of stripping a ceramic layer.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time when the invention was made to modify Shige in view of Rosenzweig and Mannava with Unger by replacing Shige’s water with Unger’s “liquid 16 having a black powder” in order to increase the radiative heat transfer by absorption of the laser energy into the black powder in the liquid and then conductive heat transfer from the black powder to the liquid and make material state change simultaneously (1) from a liquid in the pores to a water vapor in the pores which is an additional contribution to Shige’s (2) thermal expansion of the ceramic layer receiving more laser energy than the base material under the ceramic coating forming ceramic coating blisters increasing the efficiency of stripping a ceramic layer.

Regarding claim 5, Shige in view of Rosenzweig, Mannava and Unger discloses
(Shige: water; Con:6) to the outer surface (Shige: the top surface of “The thermally sprayed metallic film 2 on the surface of the base material 1”; Con:1-2) of the component (Shige: The thermally sprayed metallic film 2 on the surface of the base material 1; Con:1-2, Figs. 1-2) includes at least one of spraying the liquid on the outer surface of the component or dunking (Shige: immersed into the water; Con:6) the component into a volume (Shige: the volume of “water”; Con:6) of the liquid.

Regarding claim 8 Shige in view of Rosenzweig, Mannava and Unger discloses 
further comprising at least one of moving  (Mannava: a conventionally well-known robotic arm 27 used to continuously move; C6:5-6) the component (Mannava: the blade 8; C6:5) relative to the plurality of laser pulses (Mannava: two high energy laser beams 2; C5:56-57) or moving the plurality of laser pulses relative to the component while directing the plurality of laser pulses at the ceramic coating in order to apply at least one pulse of the plurality of laser pulses to each area (as graphically disclosed in Fig. 4-5) of the component that includes the ceramic coating (Shige: the thermally sprayed ceramic film 3; Con:7) in order to remove (Shige: to be peeled; Con:11) all (Shige: the whole of “the thermally sprayed ceramic film” 3; Con:7) of the ceramic coating (Shige: the thermally sprayed ceramic film 3; Con:7).

	The advantage of using Mannava’s conventionally well-known robotic arm 27 is to feed a workpiece.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shige in view of Rosenzweig with Mannava by adding Mannava’s conventionally well-known robotic arm 27 to Shige’s apparatus in order to feed the workpiece to the laser beam and “peel the thermally sprayed ceramic film 3 from the thermally sprayed metallic substrate film 2”.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shige (JP 04371564) in view of Rosenzweig (US 6,174,380), Mannava (US 6,215,097) and Unger (US 2016/0167174) as applied to claim 1 above, and further in view of El-Wardany (US 2013/0180968).

Regarding claim 2, Shige in view of Rosenzweig, Mannava and Unger discloses
directing the plurality of laser (Shige: the high-energy laser beam by a condenser lens 8; Con:12-13) pulses (Mannava: multiple laser firings or pulses with a period between firings that is often referred to a "rep"; C7:3-5, Fig. 7) at the ceramic coating (Shige: the thermally sprayed ceramic film 3; Con:7) includes directing the plurality of laser pulses at the outer surface (Shige: the top surface of “The thermally sprayed metallic film 2 on the surface of the base material 1”; Con:1-2) using a 
laser generator (Shige: the high-energy laser beam; Con:12).

Shige discloses “a laser generator” as mapped above, but Shige in view of Rosenzweig, Mannava and Unger is silent regarding
a fiber laser generator.

	However, El-Wardany disclose, in the technical field for , 5 tool 20” (P24:1, Fig. 2A

    PNG
    media_image5.png
    355
    436
    media_image5.png
    Greyscale
),

a fiber laser generator (fiber optic arrays which deliver laser to peening tool 20; P24:6).

	The advantage of using El-Wardany’s fiber optic arrays which deliver laser to peening tool 20 to transport a laser light along a curvy light path within the fiber optic cable.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shige in view of Rosenzweig, Mannava and Unger with El-Wardany by .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shige (JP 04371564) in view of Rosenzweig (US 6,174,380), Mannava (US 6,215,097) and Unger (US 2016/0167174) as applied to claim 1 above, and further in view of Beck (US 2019/0240787).

Regarding claim 6 Shige in view of Rosenzweig, Mannava and Unger discloses
each (Mannava: each of “multiple laser firings or pulses with a period between firings that is often referred to a "rep"”; C7:3-5, Fig. 7) of the plurality of laser pulses (Mannava: multiple laser firings or pulses with a period between firings that is often referred to a "rep"; C7:3-5, Fig. 7) have a pulse duration (Mannava: a period; C7:4) that is 

	Mannava discloses “the plurality of laser pulses have a pulse duration” as mapped above, but Shige in view of Rosenzweig, Mannava and Unger is silent regarding
a pulse duration that is between 2 nanoseconds and 500 nanoseconds.

Mannava discloses the claimed invention except for an optimal range of a pulse duration that is between 2 nanoseconds and 500 nanoseconds.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired range of a pulse duration suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
However, Beck discloses, in the technical field for “THREE-STAGE PROCESS FOR PRODUCING COOLING AIR BORES BY MEANS OF A NANOSECOND AND MILLISECOND LASER AND COMPONENT” (title),
a pulse duration (the pulse duration; P39:3) that is between 2 nanoseconds and 500 nanoseconds (50 ns-100 ns; P39:3).
	

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shige in view of Rosenzweig, Mannava and Unger with Beck by replacing Mannava’s multiple laser pulses with Beck’s pulse duration of 50ns-100 ns of the nanosecond laser in order to suit a user specific operational window of a nanosecond laser parameter because pulse width depends on the type of a work order, device and workpiece.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shige (JP 04371564) in view of Rosenzweig (US 6,174,380), Mannava (US 6,215,097) and Unger (US 2016/0167174) as applied to claim 1 above, and further in view of Li (CN 108251789).

Regarding claim 7 Shige in view of Rosenzweig, Mannava and Unger discloses
each of the plurality of laser pulses (Mannava: multiple laser firings or pulses with a period between firings that is often referred to a "rep"; C7:3-5, Fig. 7) each have 

Mannava discloses “each of the plurality of laser pulses” as mapped above, but Shige in view of Rosenzweig, Mannava and Unger is silent regarding
each of the plurality of laser pulses each have a power of between 500 watts and 10 kilowatts.

Mannava discloses the claimed invention except for an optimal range of a power of each of the plurality of laser pulses between 500 watts and 10 kilowatts.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired range of a laser pulse power suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

(title),

each (each of “the pulse YAG laser”; Basic Abstract, lines 10-11) of the plurality of laser pulses  (the pulse width; Basic Abstract, line 10) each have a power (the output power; Basic Abstract, line 13) of between 500 watts and 10 kilowatts (500 watt; Basic Abstract, line 13).

The advantage of using Li’s 500 watt of the nanosecond laser is to suit a user specific operational window of a nanosecond laser parameter depending on the type of a work order, device and workpiece.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shige in view of Rosenzweig, Mannava and Unger with Li by replacing Mannava’s laser power with Li’s 500 watt laser power in order to suit a user specific operational window of a nanosecond laser parameter because pulse width depends on the type of a work order, device and workpiece.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shige (JP 04371564) in view of Rosenzweig (US 6,174,380), Mannava (US 6,215,097) and Unger (US 2016/0167174) as applied to claim  above, and further in view of Strangman (US 4,880,614).

Regarding claim 9 Shige in view of Rosenzweig, Mannava and Unger discloses
the ceramic coating (Shige: the thermally sprayed ceramic film 3; Con:7) has a columnar structure grown on a metallic bond coating (Shige: The thermally sprayed metallic film 2; Con:1) of the component such that the liquid (Shige: the water; Con:6) fills in gaps (Shige: the holes 10; Con:7, Fig. 2) 

 fills in gaps” as mapped above, but Shige in view of Rosenzweig, Mannava and Unger is silent regarding

a columnar structure grown on a metallic bond coating

gaps between columns of the columnar structure.

	However, Strangman discloses, in the technical field for “Ceramic thermal barrier coating with alumina interlayer” (title, Fig. 1

    PNG
    media_image6.png
    209
    350
    media_image6.png
    Greyscale
),

a columnar structure (a columnar grained, yttria stabilized zirconia ceramic outer layer; C2:37-38 [of] ceramic coatings (14-17); C3:29-30, Fig. 1) grown on a metallic bond coating (a metallic bond coating (13); C3:30, Fig. 1)

gaps (the empty space between the grain boundaries of “a columnar grained, yttria stabilized zirconia ceramic outer layer”; C2:37-38) between columns (the thickness of “a columnar grained, yttria stabilized zirconia ceramic outer layer”; C2:37-38) of the columnar structure.

	The advantage of using Strangman’s columnar grained, yttria stabilized zirconia ceramic outer layer is to get a finer empty space than Shige’s holes 10 of the thermally sprayed porous ceramic layer 3 wherein the finer the empty space, the more number of the empty space exists.



Regarding claim 10, Shige in view of Rosenzweig, Mannava, Unger and Strangman discloses
the ceramic coating (Strangman: a columnar grained, yttria stabilized zirconia ceramic outer layer; C2:37-38) includes at least one of an yttrium stabilized zirconia (Strangman: a columnar grained, yttria stabilized zirconia ceramic outer layer; C2:37-38) or a gadolinium zirconate, and the component (Strangman: The metallic substrate (11); C3:14, Fig. 1) includes at least one of a nickel (Strangman: C3:15), a cobalt (Strangman: cobalt base superalloys well known in the art; C3:15), a chromium (Strangman: 8.4% Cr; C3:17-18), an aluminum (Strangman: 5.5% Al; C3:18), or an yttrium.


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shige (JP 04371564) in view of Mannava (US 6,215,097) and Unger (US 2016/0167174).

Regarding claim 19, Shige discloses
A method (title) for stripping a ceramic coating (the thermally sprayed ceramic film 3; Con:7) from a component (The thermally sprayed metallic film 2 on the surface of the base material 1; Con:1-2, Figs. 1-2

    PNG
    media_image2.png
    222
    204
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    93
    204
    media_image3.png
    Greyscale
), comprising:

applying a liquid (being immersed into the water; Con:6) including water (being immersed into the water; Con:6) to a ceramic coating (the thermally sprayed ceramic film 3; Con:7) of an outer surface  (the top surface of “The thermally sprayed metallic film 2 on the surface of the base material 1”; Con:1-2) of the component;

directing laser (the high-energy laser beam by a condenser lens 8; Con:12-13) at the ceramic coating with the applied liquid to spall (peeling the thermally sprayed ceramic film 3 from the thermally sprayed metallic substrate film 2; Con:8-9) the ceramic coating from the component; and

	Shige discloses “laser” as mapped above, but is silent regarding
a plurality of laser pulses

at least one of moving the component relative to the plurality of laser pulses or moving the plurality of laser pulses relative to the component while directing the plurality of laser pulses at the ceramic coating,



	However, Mannava discloses, in the technical field for “On the fly laser shock peening” (title, Fig. 7

    PNG
    media_image4.png
    659
    446
    media_image4.png
    Greyscale
)

a plurality of laser pulses (multiple laser firings or pulses with a period between firings that is often referred to a "rep"; C7:3-5, Fig. 7 [and] multiple radiation pulses from high power pulsed lasers to produce shock waves on the surface of a work piece; C2:5-7)

at least one of moving (Mannava: a conventionally well-known robotic arm 27 used to continuously move; C6:5-6) the component (the blade 8; C6:5) relative to the plurality of laser pulses or moving the plurality of laser pulses relative to the component while directing the plurality of laser pulses at the ceramic coating,

	The advantage of using Mannava’s multiple laser pulses is to produce shock waves on the surface of a work piece taught by other inventors in the background on the invention. 


	The advantage of using Mannava’s conventionally well-known robotic arm 27 is to feed a workpiece.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shige with Mannava by adding Mannava’s conventionally well-known robotic arm 27 to Shige’s apparatus in order to feed the workpiece to the laser beam and “peel the thermally sprayed ceramic film 3 from the thermally sprayed metallic substrate film 2”.

	Shige discloses “the liquid” as mapped above and acetone (P37:bottom), but Shige in view of Mannava is silent regarding
wherein the liquid includes an ink to absorb energy from the plurality of laser pulses such that the liquid changes from a liquid state to a gaseous state in response to receiving at least some of the plurality of laser pulses.

	However, Unger discloses, in the analogous field for “METHOD FOR LASER BORING OR LASER CUTTING A WORKPIECE” (title),
wherein the liquid (a liquid 16; P57:3-4) includes an ink (a liquid 16, in which nanoparticles 18 are situated; P57:3-5 [further disclosing] carbon nanotubes have the additional advantage that they are available as a black powder; P44:11-13 wherein black power in a liquid is an ink) to absorb energy (the laser radiation 10; P57:8) from the plurality of laser pulses (irradiation with pulsed lasers; P30:2) such that the liquid changes from a liquid state (the material phase of “a liquid 16”; P57:3-4) to a gaseous state (the electromagnetic radiation locally evaporating the liquid; P11:9, wherein the material phase change from liquid to gaseous phase by applying an energy is a natural phenomenon well-explained in the physics and chemistry) in response to receiving at least some of the plurality of laser pulses.

	The advantage of using Unger’s different organic solvent is not only to protect the material lying behind the bore or cut hole (P3:2) by laser drilling or cutting a workpiece (P1:1-2), then to detach the nanoparticles 18 from the surface of the workpiece, but also to increase availability of optionally suitable solvents.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time when the invention was made to modify Shige in view of Mannava with Unger by replacing Shige’s acetone with Unger’s different organic solvent in order not only to protect the material lying behind the bore or cut hole by laser drilling or cutting a workpiece, but also then to detach the nanoparticles 18 from the surface of the workpiece and increase availability of optionally suitable solvents.

	The advantage of using Unger’s “liquid 16 having a black powder” is to further use the well-known Max Plank’s black body equation wherein the black body absorbs the all of the wave energy of an electromagnetic wave such as a laser.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time when the invention was made to modify Shige in view of Mannava with Unger by replacing Shige’s water with Unger’s “liquid 16 having a black powder” in order to further use the well-known Max Plank’s black body equation wherein the black body absorbs the all of the wave energy of an electromagnetic wave such as a laser.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shige (JP 04371564) in view of Mannava (US 6,215,097) and Unger (US 2016/0167174) as applied to claim 19 above, and further in view of Beck (US 2019/0240787) and Li (CN 108251789).

Regarding claim 20 Shige in view of Mannava and Unger discloses
each (Mannava: each of “multiple laser firings or pulses with a period between firings that is often referred to a "rep"”; C7:3-5, Fig. 7) of the plurality of laser pulses (Mannava: multiple laser firings or pulses with a period between firings that is often referred to a "rep"; C7:3-5, Fig. 7) have a pulse duration (Mannava: a period; C7:4) that is 

and a power (Mannava: laser power to be used in each firing or laser pulse; C7:12) 

	Mannava discloses “the plurality of laser pulses have a pulse duration” and “a power” as mapped above, but Shige in view of Mannava and Unger is silent regarding

a pulse duration that is between 2 nanoseconds and 500 nanoseconds.

a power of between 500 watts and 10 kilowatts

Mannava discloses the claimed invention except for an optimal range of a pulse duration that is between 2 nanoseconds and 500 nanoseconds.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired range of a pulse duration suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

However, Beck discloses, in the technical field for “THREE-STAGE PROCESS FOR PRODUCING COOLING AIR BORES BY MEANS OF A NANOSECOND AND MILLISECOND LASER AND COMPONENT” (title),

a pulse duration (the pulse duration; P39:3) that is between 2 nanoseconds and 500 nanoseconds (50 ns-100 ns; P39:3).
	

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shige in view of Mannava and Unger with Beck by replacing Mannava’s multiple laser pulses with Beck’s pulse duration of 50ns-100 ns of the nanosecond laser in order to suit a user specific operational window of a nanosecond laser parameter because pulse width depends on the type of a work order, device and workpiece.

Mannava discloses “each of the plurality of laser pulses” as mapped above, but Shige in view of Mannava, Unger and Beck is silent regarding

a power of between 500 watts and 10 kilowatts.

Mannava discloses the claimed invention except for an optimal range of a power of each of the plurality of laser pulses between 500 watts and 10 kilowatts.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired range of a laser pulse power suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

However, Li discloses, in the technical field for “Preparing titanium-carbon-nitrogen coating on titanium alloy surface involves cleaning surface of titanium alloy workpiece mechanically until surface of titanium alloy workpiece is rough, and applying layer of petroleum jelly” (title),

a power (the output power; Basic Abstract, line 13) of between 500 watts and 10 kilowatts (500 watt; Basic Abstract, line 13).


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shige in view of Mannava, Unger and Beck with Li by replacing Mannava’s laser power with Li’s 500 watt laser power in order to suit a user specific operational window of a nanosecond laser parameter because pulse width depends on the type of a work order, device and workpiece.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ridgeway (US-20120328445), Farmer (US-20030165621).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761